Case 2:20-mc-00048-PKH Document 9                  Filed 05/26/20 Page 1 of 2 PageID #: 350



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

THOMAS L. MASON, M.D., et al.                                                       PETITIONERS

v.                                     No. 2:20-MC-00048

JEFFREY D. HAMBY, M.D.                                                              RESPONDENT

                                              ORDER

       The parties have diligently litigated this matter, but the effect of the COVID-19 pandemic

on this Court’s operations has delayed its resolution before this point. The Petitioners are engaged

in litigation in a case pending in the United States District Court for the Western District of North

Carolina. Thomas L. Mason, M.D., et al., ex rel United States of America v. Mooresville Hospital

Management Associates, LLC, et al., No. 3:10-cv-000472-KDB-DSC (filed Sept. 23, 2010). They

have served a subpoena related to that litigation on Respondent Jeffrey D. Hamby, M.D. requesting

production of certain documents related to the North Carolina litigation.                Respondent

communicated to Petitioners his objection to complying with the subpoena. Because the Western

District of Arkansas is the “place of compliance,” Petitioners have filed a motion (Doc. 2) in this

Court to enforce the subpoena. See Fed. R. Civ. P. 37(a)(2). Respondent has filed his response

(Doc. 8), stating that his sole objection to complying with the subpoena is that he is bound by a

nondisclosure agreement entered into as part of the settlement agreement that ended yet another

case, and though Respondent is amenable to compliance with the subpoena, he remains concerned

that compliance might violate that nondisclosure agreement and subject him to renewed litigation

       The Court has reviewed Respondent’s nondisclosure agreement, attached as an exhibit

(Doc. 8-1) to his response. The nondisclosure agreement prohibits Respondent from disclosing

“the terms and details of [his settlement agreement] or the merits of, facts relating to, or basis for



                                                  1
Case 2:20-mc-00048-PKH Document 9                   Filed 05/26/20 Page 2 of 2 PageID #: 351



any of the claims release [by the settlement agreement].” (Doc. 8-1, p. 1). However, Respondent

is excused from compliance with his nondisclosure agreement to the extent, and only to the extent,

that he is required to disclose information in response to “a lawful subpoena.” (Doc. 8-1, p. 2).

       Having reviewed the subpoena served as part of the North Carolina litigation, it appears to

this Court to be a lawful subpoena, and Respondent is permitted to comply with that subpoena

without violating the terms of his nondisclosure agreement. Given that a protective order has been

entered in the North Carolina litigation that will protect Respondent’s disclosure from further

dissemination, the Court sees no need to modify any substantive terms of Respondent’s

compliance.

       IT IS THEREFORE ORDERED that the motion (Doc. 2) to enforce subpoena is

GRANTED, and Respondent Jeffrey D. Hamby, M.D. is directed to comply with the subpoena

served upon him in the North Carolina litigation.

       IT IS SO ORDERED this 26th day of May, 2020.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 2
